Per Curiam.
On appeal to circuit court from his conviction in municipal court for operating a mo*552tor vehicle while under the influence of intoxicating liquor contrary to MCLA § 257.625 (Stat Ann 1968 Rev § 9.2325), a jury found defendant guilty of the same offense. He was sentenced and he appeals.
It is defendant’s contention that he was entitled to the benefit of MCLA § 257.625b (Stat Ann 1968 Rev § 9.2325 [2]), and .that it was reversible error for the trial judge to refuse to give a requested instruction that defendant might be found guilty of impaired driving under the latter statute.
December 23, 1966, defendant was arrested for driving a motor vehicle while under the influence of intoxicating liquor. MCLA § 257.625b was added by PA 1966, No 243, effective March 10,1967. In denying defendant’s requested instruction on impaired driving, the trial judge ruled that MCLA § 257.625b was ex post facto and inapplicable to the offense of December 23, 1966.
The trial judge was correct; see People v. Marshall (1961), 362 Mich 170, 174.
Affirmed.